Registration Statement No. 333-154799 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ADVENTURE ENERGY, INC. (Exact name of registrant as specified in its charter) Florida 26-2317506 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 33 6th Street South, Suite 600 St Petersburg, FL (Address of Principal Executive Office) (Zip Code) Adventure Energy, Inc. 2009 Flexible Stock Plan (Full title of the plan) Wayne
